Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.:

  LAKISHA TAYLOR,

         Plaintiff,

         v.

  FONTAINEBLEAU MIAMI JV, LLC &
  WESTAFF WORKFORCE SOLUTIONS
  LLC, D/B/A WESTAFF,

        Defendants.
  ___________________________________/


              PLAINTIFF’S COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff, LAKISHA TAYLOR (“Plaintiff” and/or “TAYLOR”), by and through

  undersigned counsel, sues Defendant, FONTAINEBLEAU MIAMI JV, LLC and WESTAFF

  WORKFORCE SOLUTIONS, LLC (hereinafter “Defendants” and/or “FONTAINEBLEAU”

  “WESTAFF”), and files her Complaint for damages and alleges as follows:


                                     NATURE OF ACTION

     1. This action is brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e

         et seq. (Title VII); and the Florida Civil Rights Act §760.01, et seq., Florida Statutes

         (FCRA); to redress unlawful employment practices toward Plaintiff, including but not

         limited to discrimination and discharge from employment.




                                                1
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 18



                                       JURIDICTION AND VENUE

     2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and Title VII of

        the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII).

     3. The Southern District of Florida, Miami Division is proper under 28 U.S.C. § 1391 (b)(1)

        because Defendants are residents of, has agents, and/or transacts their affairs in this district.

     4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

        the events giving rise to this cause occurred in this district.

                                                PARTIES

     5. At all relevant times to this action, Plaintiff is a natural person residing in Miami-Dade

        County, Florida.

     6. At all times relevant to this action, Plaintiff was a female employee of Defendants.

     7. Defendant FONTAINEBLEAU MIAMI JV, LLC is a For Profit Corporation authorized to

        conduct business in the State of Florida.

     8. Defendant WESTAFF WORKFORCE SOLUTIONS, LLC is a For Profit Corporation

        authorized to conduct business in the State of Florida.

                                         STATEMENT OF FACTS
     9. Plaintiff brings forth this action in Federal Court pursuant to Title VII and FCRA.

     10. In or around, Plaintiff began working for Defendants as a Housekeeper.

     11. Plaintiff was one of many Housekeepers assigned to work at Defendants’ Miami-Beach

        Hotel daily.

     12. On or about March 16, 2019, Plaintiff was employed and began working at Defendant

        WESTAFF.

     13. At all times material to this action, Plaintiff worked full-time until her unlawful termination

        on May 23, 2019.

                                                    2
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 18



     14. At all times material to this action, Plaintiff was assigned by Defendant WESTAFF to work

        as a Housekeeper at Defendants’ hotel located at 4441 Collins Avenue, Miami Beach,

        Florida 33140.

     15. At all times material to this action, Plaintiff received compliments from Rodny Barthelot

        (hereinafter referred to as “RODNY”), a Guest Runner.

     16. Throughout Plaintiff’s time with Defendants, RODNY regularly told her how

        “BEAUTIFUL” she was. At some time during Plaintiff’s employment, Plaintiff and

        RODNY exchanged text messages.

     17. The constant attention from RODNY made Plaintiff uncomfortable. Plaintiff simply

        ignored RODNY constant compliments and requests for dates.

     18. Shortly after Plaintiff and RODNY began texting each other, RODNY informed Plaintiff

        that he was married.

     19. Plaintiff explained to RODNY she was not interested in dating a married man. Plaintiff

        began to ignore RODNY.

     20. At all times material to this action, Defendants’ managers were impressed with Plaintiff’s

        hard work, efficiency and overall work ethic.

     21. On a number of occasions, Defendant FONTAINBLEAU promised Plaintiff a permanent

        employment after six (6) months with Defendant.

     22. In or around May 2019, Plaintiff began receiving text messages from RODNY.

     23. On or about May 3, 2019, RODNY said to Plaintiff, “I LIKE YOU,” Plaintiff did not

        respond.

     24. On or about May 4, 2019, RODNY asked, “HEY CAN I SEE YOU LATER(?),” Plaintiff

        did not respond.



                                                 3
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 18



     25. At all times relevant to this action, Plaintiff ignored and made every attempt to avoid

        RODNY.

     26. On May 5, 2019, RODNY sent a text message to Plaintiff saying, “I MISS YOU.”

     27. On or about May 5, 2019, after asking Plaintiff where she was, RODNY sent text messages

        to Plaintiff saying, “OK LET ME KNOW WHEN YOU ARE IN A CHECK OUT.”

        RODNY wanted to know so that he was able to visit her in the room.

     28. On or about May 5, 2019, RODNY sent text messages to Plaintiff saying, “I WANT TO

        KISS YOU,” I WANT TO FEEL YOU,” asking Plaintiff, “DO YOU WANT TO KISS

        ME(?) and “ARE YOU READY (?)”

     29. On or about May 5, 2019, Plaintiff responded to RODNY’S text messages saying, “NO.”

     30. On or about May 5, 2019, RODNY sent a text message to Plaintiff saying, “YOU IGNORE

        ME.”

     31. Throughout the month of the May 2019, RODNY would speak with Plaintiff in passing.

     32. At all material times, Plaintiff did not engage with RODNY, and instead continued to

        ignore him.

     33. On or about May 23, 2019, Plaintiff began working at Defendants’ hotel at her regularly

        scheduled time.

     34. On or about May 23, 2019, Plaintiff was assigned floors twelve (12) and five (5) for the

        day.

     35. At approximately 9:45 am, on May 23, 2019, Plaintiff and RODNY entered the same

        elevator at Defendants’ hotel.

     36. Plaintiff pushed the button for the fifth floor, and RODNY responded by saying, “HOW’D

        YOU KNOW I WAS GOING TO THAT FLOOR TOO?”



                                                4
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 18



     37. Plaintiff being scared and uncomfortable with going to the same floor, pushed the button

        for the twelfth floor.

     38. RODNY exited the elevator on the fifth floor, while Plaintiff continued to the twelfth floor.

        Plaintiff felt relief but was still uncomfortable about the interaction in the elevator.

     39. While Plaintiff was arranging her cleaning cart to begin cleaning her assigned rooms,

        RODNY appeared on the twelfth floor. RODNY began grabbing Plaintiff to stop and talk

        to him. Plaintiff pushed RODNY away from her and continued to the room to begin

        cleaning.

     40. The first room (1229) Plaintiff attempted to clean was still occupied and Plaintiff continued

        to her next room with RODNY following close behind her.

     41. Plaintiff went into her next room (1233), RODNY followed Plaintiff into the room. Upon

        bursting into the room RODNY pushed Plaintiff onto the bed and tried to kiss her.

     42. RODNY pulled his penis out of his pants while holding Plaintiff down on the bed and

        asked Plaintiff to “PLAY WITH MY PENIS,” PLEASE, TOUCH MY PENIS,” and “RUB

        MY PENIS.”

     43. Plaintiff was terrified and began to panic.

     44. Plaintiff began screaming at RODNY to let her go, while she pushed and fought him off.

     45. Plaintiff escaped RODNY grasp and ran out of the hotel room (1233) to find help.

     46. Plaintiff felt victimized, embarrassed and degraded by RODNY sexual assault.

     47. Plaintiff went to the 7th Floor where she found Defendants’ Priscilla (hereinafter referred

        to as “PRISCILLA”) and told her what had occurred with RODNY. PRISCILLA then

        contacted Defendant’s Manager, Althea (hereinafter referred to as “ALTHEA”).




                                                   5
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 18



     48. Again, Plaintiff had to relive what had just occurred and tell the traumatizing story to

        FONTAINBLEAU Manager, ALTHEA.

     49. FONTAINBLEAU’S Manager, ALTHEA, then called security and the incident was

        reported to security.

     50. On or about May 23, 2019, at 10:15 am, RODNY sent Plaintiff a text message asking,

        “HEY ARE YOU OK(?).” Plaintiff did not respond to RODNY’s text message.

     51. On or about May 23, 2019, Plaintiff filed a police report with the MIAMI BEACH

        POLICE.

     52. After reporting the incident to Defendants’ security and Miami Beach Police, sent Plaintiff

        home.

     53. On or about May 23, 2019, Defendants’ informed Plaintiff of RODNY’s admission to her

        claims of sexual assault.

     54. On or about May 24, 2019, Defendant removed Plaintiff from the schedule, and was not

        permitted to return to work.

     55. On or about May 24, 2019, Defendant WESTAFF informed Plaintiff of an ongoing

        investigation and Defendants would keep Plaintiff informed as to the outcome.

     56. On or about June 4, 2019, Defendant WESTAFF informed Plaintiff that the investigation

        was complete.

     57. On or about June 4, 2019, Defendant WESTAFF informed Plaintiff that there was no more

        space on the schedule for her and her services were no longer needed.

     58. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, isolated, degraded,

        victimized, embarrassed, and emotionally distressed.




                                                  6
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 18



     59. On or about August 20, 2019, Plaintiff filed an EEOC Charge of discrimination against the

         Defendant.

     60. Plaintiff claims actual discharge.

     61. At all times relevant to this action, by reasons of Defendants’ recklessness and/or carelessness,

         Defendants caused Plaintiff damages by failing to adequately supervise its employees.

     62. That as a result of Defendants’ conduct and comments, Plaintiff was caused to sustain serious

         and permanent personal injuries, including permanent psychological injuries.

     63. Plaintiff suffers from regular panic attacks and nightmares relating to Defendants’ conduct.

     64. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

         victimized, embarrassed and emotionally distressed.

     65. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

         continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

         compensation which such employment entails, and Plaintiff has also suffered future pecuniary

         losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses. Plaintiff further experienced severe emotional and physical distress.

     66. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

     67. As a result of the above, Plaintiff has been damaged in an amount in excess of the

         jurisdictional limits of all lower Courts.

     68. Defendants’ conduct has been malicious, willful, and/or outrageous, and conducted with

         full knowledge of and reckless indifference of the law. As such, Plaintiff demands Punitive

         Damages as against Defendants.




                                                      7
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 18



                             AS A FIRST CAUSE OF ACTION
                         FOR DISCRIMINATION UNDER TITLE VII

     69. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

        paragraphs 68 above.

     70. Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer practices

        It shall be an unlawful employment practice for an employer – (1) to fail or refuse to hire

        or to discharge any individual, or otherwise to discriminate against any individual with

        respect to his compensation, terms, conditions, or privileges of employment, because of

        such individual’s race, color, religion, sex, or national origin.”

     71. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et

        seq., by discriminating against Plaintiff because of her gender.

     72. Plaintiff is a female and was qualified to do her job as a Housekeeper at Defendants’ Miami

        Beach hotel.

     73. Defendants’ Guest Runner, RODNY, regularly made sexually charged comments about

        Plaintiff and her body.

     74. On one occasion, Defendants’ RODNY pushed Plaintiff on a bed in an attempt to kiss her

        while she carried out her job responsibilities.

     75. RODNY pulled out his penis and asked Plaintiff to kiss him and to touch his penis while

        holding her down on the bed.

     76. At all times relevant to this action, Plaintiff did not give RODNY consent to touch her in

        any manner.

     77. On that occasion, Plaintiff objected and pushed RODNY away and ran to inform her direct

        supervisor.




                                                   8
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 18



     78. At all times relevant to this action, RODNY sexually harassed Plaintiff because she was a

        woman.

     79. Defendants treated Plaintiff less favorably than similarly situated employees outside her

        protected class.

     80. Plaintiff exhausted her administrative remedies, including timely filing her complaint with

        the EEOC.

     81. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et

        seq., by harassing and otherwise discriminating against Plaintiff as set forth herein.

     82. Defendant violated the above and Plaintiff suffered numerous damages as a result.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of Title VII of the Civil Rights Act of 1964; and

                b. Issue an order prohibiting further discrimination; and

                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                2000e-5; and

                d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.




                                                  9
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 18



                               AS A SECOND CAUSE OF ACTION
                               RETALIATION UNDER TITLE VII

      83. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 68 above.

      84. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that

         it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against

         any of his employees . . . because she has opposed any practice made an unlawful

         employment practice by this subchapter, or because she has made a charge, testified,

         assisted or participated in any manner in an investigation, proceeding, or hearing under

         this subchapter.”

      85. Plaintiff is a woman and, as such, a member of a protected class under Title VII.

      86. RODNY made sexually charged comments to Plaintiff on a number of occasions. RODNY

         touched and grabbed Plaintiff without her consent.

      87. Plaintiff complained to Defendants about the sexual comments and about RODNY

         touching her in a sexual manner.

      88. Plaintiff engaged in protected activity, complaining about discrimination based on her

         gender and being sexually harassed, and as a resulted suffered an adverse employment

         action.

      89. Shortly after Plaintiff made her sexual harassment complaints, Defendant terminated her

         employment.

      90. Defendant’s actions would deter a reasonable employee from complaining about

         discriminatory conduct.




                                                  10
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 18



      91. Plaintiff exhausted her administrative remedies, including timely filing her complaint with

         the EEOC and filing her claim in this Court within 90 days of receiving her right-to-sue

         letter.

      92. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                   a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                   of Title VII of the Civil Rights Act of 1964; and

                   b. Issue an order prohibiting further discrimination; and

                   c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                   with all promotions and seniority rights to which he is entitled, or award front pay

                   in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                   2000e-5; and

                   d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                   and

                   e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                   interest and such other and further relief as the Court deems proper.

                             AS A THIRD CAUSE OF ACTION
                     HOSTILE WORK ENVIRONMENT UNDER TITLE VII

      93. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 68 above.




                                                    11
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 18



      94. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

         leaves any person feeling harassed or discriminated against, due to his or her gender, age,

         religion, national origin or race.

      95. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered and that the working

         environment was intimidating, hostile or abusive.

      96. RODNY sexually harassing conduct was directly connected to Plaintiff’s gender.

      97. Plaintiff did not welcome RODNY’S sexual conduct or comments based on her gender.

      98. As a result of RODNY’S pervasive sexual conduct and comments, Plaintiff’s work

         environment was forever altered.

      99. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

         damages, including, but not limited to: past and future lost wages, mental pain and

         suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

         business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

         and suffering, both tangible and intangible.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of Title VII of the Civil Rights Act of 1964; and

                 b. Issue an order prohibiting further discrimination; and

                 c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                 with all promotions and seniority rights to which he is entitled, or award front pay




                                                  12
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 13 of 18



                 in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                 2000e-5; and

                 d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                 and

                 e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                                AS A FOURTH CAUSE OF ACTION
                                DISCRIMINATION UNDER FCRA

      100. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

          paragraphs 68 above.

      101. This is an action to recover all damages, interest, equitable relief and attorney’s fees and

          costs on behalf of Plaintiff for violations of her state rights under the Florida Civil Rights

          Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

      102. Plaintiff is an individual of woman and is therefore a member of protected classes within

          the meaning of the applicable law.

      103. At all times relevant, Plaintiff was an employee under the FCRA.

      104. Plaintiff is and was protected against discrimination under the FCRA.

      105. At all times relevant, Plaintiff TAYLOR was qualified to do her job and other jobs at

          Defendants.

      106. At all times relevant, Defendants treated Plaintiff TAYLOR differently because of her

          gender.

      107. At all times relevant, RODNY made unwelcomed sexual comments to Plaintiff TAYLOR.

      108. At all times relevant to this action, Plaintiff objected to RODNY sexual comments and

          conduct.

                                                   13
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 14 of 18



      109. Defendant’s discrimination against Plaintiff was willful or with reckless indifference to

          her protected rights.

      110. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

          employment practices, including suffering economic damages, compensatory damages,

          emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

          of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                 of the FCRA; and

                 b. Issue an order prohibiting further retaliation; and

                 c. Order equitable relief including but not limited to back pay, reinstatement or front

                 pay in lieu of reinstatement, and all other equitable relief provided by Fla. Stat. §

                 760.01, et seq.; and

                 d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                 et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                                  AS A FIFTH CAUSE OF ACTION
                                   RETALIATION UNDER FCRA

      111. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

          paragraphs 68 above.

      112. RODNY made sexually charged comments to Plaintiff on a number of occasions.

          RODNY touched and grabbed Plaintiff without her consent.




                                                   14
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 15 of 18



      113. Plaintiff TAYLOR complained to Defendants about the sexual comments and about

          RODNY touching her in a sexual manner.

      114. Plaintiff engaged in protected activity, complaining about discrimination based on her

          gender and being sexually harassed, and as a resulted suffered an adverse employment

          action.

      115. Shortly after Plaintiff made her sexual harassment, assault and retaliation complaints,

          Defendants terminated Plaintiff’s employment.

      116. Defendant’s actions would deter a reasonable employee from complaining about

          discriminatory conduct.

      117. Plaintiff engaged in protected activity, complaining about discrimination based on her

          gender and being sexually harassed, and as a resulted suffered an adverse employment

          action.

      118. Defendant took adverse employment actions against Plaintiff TAYLOR because she

          complained about the sexual discrimination and sexual harassment of her; i.e., because

          she engaged in activities protected by the FCRA.

      119. Defendants actually discharged Plaintiff within days of her complaint of sexual

          discrimination and sexual harassment.

      120. These retaliatory actions against Plaintiff TAYLOR would deter a reasonable person from

          making or maintaining a complaint of discrimination or harassment against Defendant.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                 a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                 the FCRA; and

                 b. Issue an order prohibiting further retaliation; and



                                                   15
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 16 of 18



                 c. Order equitable relief including but not limited to back pay, reinstatement or

                 front pay in lieu of reinstatement, and all other equitable relief provided by Fla.

                 Stat. § 760.01, et seq.; and

                 d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                 et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                 interest and such other and further relief as the Court deems proper.

                            AS A SIXTH CAUSE OF ACTION
                      HOSTILE WORK ENVIRONMENT UNDER FCRA

      121. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

          paragraphs 68 above.

      122. The Florida Civil Rights Act prohibits inappropriate conduct in the workplace which

          leaves any person feeling harassed or discriminated against, due to his or her gender, age,

          religion, national origin or race.

      123. Here, Defendants’ conduct occurred because of Plaintiff’s legally protected characteristic;

          and (2) was severe or pervasive enough to make a reasonable person of the same legally

          protected class believe that the conditions of employment were altered and that the

          working environment was intimidating, hostile or abusive.

      124. RODNY grabbed Plaintiff TAYLOR in a sexual manner.

      125. The harassing conduct was directly connected to Plaintiff TAYLOR’S gender.

      126. As a result of Defendants’ violations of FCRA, Plaintiff TAYLOR has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunities; harm to business



                                                   16
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 17 of 18



           reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

           suffering, both tangible and intangible.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                  the FCRA; and

                  b. Issue an order prohibiting further retaliation; and

                  c. Order equitable relief including but not limited to back pay, reinstatement or

                  front pay in lieu of reinstatement, and all other equitable relief provided by Fla.

                  Stat. § 760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                   e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                                              JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.


                                          PRAYER FOR RELIEF


          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

   determined at the time of trial plus interest, including but not limited to all emotional distress and

   back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

   costs, and disbursements of action; and for such other relief as the Court deems just and proper.




                                                        17
Case 1:20-cv-23812-XXXX Document 1 Entered on FLSD Docket 09/14/2020 Page 18 of 18



   Dated: Miami, Florida
          September 14, 2020

                                      DEREK SMITH LAW GROUP, PLLC
                                      Attorneys for Plaintiffs

                                      By: /s/ Tiffani-Ruth I. Brooks
                                         Tiffani-Ruth I. Brooks, Esq.
                                         tiffani@dereksmithlaw.com
                                          701 Brickell Avenue, Suite 1310
                                         Miami, FL 33186
                                         (305) 946-1884




                                        18
